261 F.2d 594
Nicola FABRIZI, Administrator of the Estate of Maria Fabrizi, Deceasedv.KRAMER BROTHERS FREIGHT LINES, Incorporated, a corporation, Appellant.
No. 12660.
United States Court of Appeals Third Circuit.
Argued Dec. 5, 1958.Decided Dec. 24, 1958.

William A. Challener, Jr., Pittsburgh, Pa., for appellant.
James P. McArdle, Pittsburgh, Pa.  (James E. McLaughlin, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The single issue presented by this appeal is whether the District Court abused its discretion in refusing to grant a new trial on the ground that the verdicts returned by a jury were grossly excessive.  There is no indication that the District Court acted arbitrarily or that it failed to exercise its discretion in a judicial manner.  As we stated in Lebeck v. William A. Jarvis, Inc., 3 Cir., 1957, 250 F.2d 285, 288: '* * * that is the extent of our concern as a reviewing court.'  See also Brest v. Philadelphia Transportation Co., 3 Cir., 1954, 216 F.2d 331 and Trowbridge v. Abrasive Co. of Philadelphia, 3 Cir., 1951, 190 F.2d 825.


2
The judgment of the District Court, 162 F. Supp. 276, will be affirmed.